Citation Nr: 0306949	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-15 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension overpayment in the amount of $23,763.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 determination by the 
Committee on Waivers and Compromises (COWC) at the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This decision denied the veteran's 
request for a waiver of indebtedness in the amount of 
$23,763.00.

The Board remanded this case in September 1999 for additional 
development.  The case has since returned to the Board.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The September 1999 remand noted that the veteran had 
challenged the propriety of the amount of the overpayment 
created.  When the validity of a debt is challenged by a 
veteran, a threshold determination must be made on that 
question prior to a decision on a request for waiver of the 
indebtedness.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  Accordingly, the remand requested 
that the RO adjudicate the issue of whether the nonservice-
connected disability pension overpayment was properly 
created, including any adjustments for income exclusions or 
termination of a dependent child's SSA benefits.  

A July 20, 2001 deferred rating decision requested that the 
claims folder be reviewed and that a determination be made as 
to whether the overpayment was proper.  A handwritten note 
dated the same day indicates that the overpayment was valid.  
A yellow post-it note dated July 25, 2001 and attached to the 
deferred rating decision states the following "we have 
developed according to the BVA remand, the decision 
remains."  

Subsequently, the veteran was notified that the adjudication 
officer had completed the action requested by the Board and 
that the earlier decision creating the indebtedness was 
affirmed.  However, it is not clear whether adjustments were 
made for any applicable income exclusions or termination of a 
dependent child's SSA benefit payments.  Further, although 
the veteran was advised that the overpayment was determined 
to be proper, it does not appear that he was advised 
regarding the specifics of how the overpayment was 
calculated.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran (or claimant), as 
a matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court also held that the Board errs in failing 
to ensure compliance with remand orders of the Board or the 
Court.  Id.  

Consequently, this case must again be remanded for 
adjudication of whether the nonservice-connected disability 
pension overpayment was properly created.  In this regard, 
the Board notes that the claims folder does not contain 
sufficient documentation to determine this issue.  Therefore, 
the RO should conduct a detailed audit that reveals precisely 
the period of the overpayment, the amounts due and paid to 
the veteran, and the amounts of income considered in 
determining pension entitlement.
 
On review of the claims folder, the Board notes that the 
creation of the overpayment in question apparently stems in 
part from the veteran's receipt of proceeds from the sale of 
property.  The veteran contends that he only received a 
portion of this money and that the total amount of the sale 
should not be considered countable income.  In January 2000, 
the veteran reported that expenses were deducted from the 
proceeds and the balance was divided among various 
individuals.  

The veteran has been asked on several occasions to submit 
documentation regarding the proceeds of this sale and 
subsequent distribution.  The claims folder contains various 
lay statements regarding receipt of monies related to this 
sale but official documents regarding the distribution of the 
sales proceeds are not of record.  A change in the amount of 
income attributed to the veteran could affect the calculation 
of the overpayment and therefore, the veteran should be given 
another chance to submit documentation supporting his 
contention that he did not receive all the income in 
question.

Finally, the record shows that the veteran most recently 
submitted a financial status report in October 2001.  It 
would be useful to obtain a current financial status report 
to determine how the veteran's circumstances have changed 
since 2001.

Accordingly, this case is REMANDED to the Committee for the 
following action:

1.  The veteran should again be contacted 
and requested to submit evidence 
supporting his contention that the 
proceeds from the sale of property should 
not be considered countable income.  
Evidence submitted should include 
official documentation regarding the 
receipt of the proceeds from the sale and 
any subsequent distribution of same.
 
2.  The appropriate authority at the RO 
should adjudicate the issue of whether 
the nonservice-connected disability 
pension overpayment was properly created.  
This includes preparing a detailed audit 
of the veteran's pension account setting 
forth the period of the overpayment at 
issue, the amounts due and paid to the 
veteran, and the amounts of income 
considered in determining pension 
entitlement.  Such audit should account 
for all reported changes in income and 
dependency status, including any 
adjustments for income exclusions or 
termination of a dependent child's SSA 
benefit payments.  A copy of the audit 
should be sent to the veteran and he 
should be given an appropriate time to 
respond.

3.  The RO should request that the 
veteran complete a current Financial 
Status Report.  

4.  Thereafter, if the debt or a portion 
of the debt is found to be valid, the 
appropriate authority at the RO should 
then re-adjudicate the issue of whether 
the recovery of the indebtedness would be 
against equity and good conscience, in 
accordance with the provisions of 
38 C.F.R. § 1.965(a) (2002).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  

5.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) 
(2002). 

6.  Thereafter, the RO should forward the 
veteran's claims folder and Income 
Verification Match (IVM) folder, if one 
exists, to the Board in accordance with 
the relevant guidelines for the 
safeguarding of IVM folders.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




